—Appeal by A.E.B. Car Wash, Ltd., LAT Realty Co., Emil Acks, and Avraham Tish from an order of the Supreme Court, Nassau County (Segal, J.), dated March 27, 1997. The appeal brings up for review an order of the same court, dated November 26, 1997, which denied their motion for renewal.
Ordered that the orders are affirmed, with one bill of costs, for reasons stated by Justice Segal at the Supreme Court in the order dated March 27, 1997.
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.